Filed 3/29/21 P. v. Riley CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F078940
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F17904054)
                    v.

    BRIAN DOUGLAS RILEY,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Jonathan B.
Conklin, Judge.
         Martin Baker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Timothy A.
O’Hair, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Smith, J. and DeSantos, J.
       In 2017, defendant Brian Douglas Riley pled no contest to two counts of felony
unauthorized use of personal identifying information of another person and admitted he
was on bail on two other matters at the time of the offenses. In 2018, he filed a petition
pursuant to Proposition 47 for resentencing and reduction of his convictions to
misdemeanors. The trial court denied defendant’s petition. On appeal, he contends the
trial court erred in concluding that identity theft was not a “theft-related offense” subject
to reduction pursuant to Proposition 47. We affirm.
                              PROCEDURAL SUMMARY
       On July 14, 2017, the Fresno County District Attorney charged defendant with
two counts of felony unauthorized use of personal identifying information of another
person1 (Pen. Code, § 530.5, subd. (a);2 counts 1 & 2) and one count of misdemeanor
possession of the personal identifying information of another person (§ 530.5,
subd. (c)(1); count 3). The information further alleged that defendant had served a prior
prison term (§ 667.5, subd. (b)) and was released from custody on bail on two different
matters at the time of the offenses.
       On December 14, 2017, defendant pled no contest on counts 1 and 2, and admitted
he was released from custody on bail on two different matters during the commission of
the offenses.3 In exchange, the prosecutor agreed to a split sentence of seven years
eight months—three years 10 months in custody and three years 10 months on mandatory
supervision. On January 19, 2018, the trial court imposed the indicated sentence.



1       Unauthorized use of personal information is sometimes referred to as “ ‘identity
theft,’ [but] section 530.5, subdivision (a) makes no mention of theft.” (People v.
Jimenez (2020) 9 Cal.5th 53, 63 (Jimenez).)
2      All further statutory references are to the Penal Code.
3      Defendant’s plea agreement resolved this matter and four other criminal cases
against defendant in Fresno County Superior Court case Nos. F17903833, F17904252,
F17903505, and F17905223.


                                              2.
       On November 8, 2018, defendant filed a petition for resentencing pursuant to
Proposition 47. On January 28, 2019, the trial court denied defendant’s motion,
concluding unauthorized use of identity “is not … [a] theft-related offense.”
       Defendant filed a notice of appeal on March 6, 2019.
                                FACTUAL SUMMARY4
       On July 10, 2017, at around 7:30 a.m., D.S. reported to the Clovis Police
Department that his wallet, containing several credit cards, was taken from a company
vehicle assigned to him and parked in front of his home. Purchases at two stores were
made using D.S.’s credit cards earlier that morning. Defendant and a woman were
recorded by a video camera as they used the stolen credit cards to make a purchase of
$38.11 at a first convenience store and a purchase of $5.06 at a second convenience store.
       On July 12, 2017, a Clovis police officer apprehended defendant at a nearby fast
food restaurant. Defendant possessed two credit cards bearing the victim’s name.
Defendant acknowledged using the cards to make two transactions on July 10, 2017, but
denied knowing the credit cards were stolen. He told the officer that a friend had given
him the credit cards.
                                      DISCUSSION
       “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act .…” (People v. Rivera (2015) 233 Cal.App.4th 1085,
1089.) “Proposition 47 makes certain drug- and theft-related offenses misdemeanors,
unless the offenses were committed by certain ineligible defendants. These offenses had
previously been designated as either felonies or wobblers (crimes that can be punished as
either felonies or misdemeanors).” (Id. at p. 1091.) For instance, Proposition 47 added
“section 490.2, which provides that ‘obtaining any property by theft’ is petty theft and is

4      Defendant admitted the factual basis for his plea pursuant to People v. West (1970)
3 Cal.3d 595. The factual summary for the underlying offense is therefore drawn from
summaries of the police reports.


                                             3.
to be punished as a misdemeanor if the value of the property taken is $950 or less.”
(People v. Page (2017) 3 Cal.5th 1175, 1179.) This statute also precludes acts that can be
charged as shoplifting from being charged as burglary or theft of the same property.
(§ 459.5, subd. (b).)
       Proposition 47 also added section 1170.18, which provided a mechanism for
convicted felons to petition for reduction of those felony convictions that would now be
punished as misdemeanors pursuant to Proposition 47. (§ 1170.18, subds. (a) & (f);
Harris v. Superior Court (2016) 1 Cal.5th 984, 989.) A defendant seeking resentencing
under section 1170.18 bears the burden of demonstrating that his underlying offense fell
within that statutory scheme. (People v. Sherow (2015) 239 Cal.App.4th 875, 879.)
       Here, defendant contends the trial court erred when it concluded that unauthorized
use of identifying information is not a “theft-offense” that could be reduced to shoplifting
(§ 459.5, subd. (b)) pursuant to section 1170.18. He argues that because he “entered a
commercial establishment during business hours and used stolen credit cards to commit
theft by false pretenses of goods worth less than $950, he should have been convicted
only of misdemeanor shoplifting.” The People disagree, as do we.
       Our Supreme Court has determinatively resolved the question before us. In
Jimenez, supra, 9 Cal.5th at page 58, the court concluded, “the public offense defined in
section 530.5, subdivision (a)”—“sometimes colloquially described as ‘identity theft’ ”—
does not qualify as “a ‘theft’ offense under section 459.5, subdivision (b).” (Jimenez, at
pp. 58–59; accord, id. at pp. 70–71.) “Section 530.5 criminalizes the willful use of
someone’s personal identifying information for an unlawful purpose, not an unlawful
taking. It is not a theft offense because criminal liability pivots on how the information
was used rather than how it was acquired. The offense therefore evinces a concern with
the panoply of harms occurring when personal information is no longer personal. [¶] A
conviction for misuse of identifying information is [therefore] not subject to



                                             4.
reclassification as misdemeanor shoplifting” pursuant to section 1170.18. (Jimenez, at
p. 59; accord, id. at p. 71.)
       We must therefore affirm the trial court’s denial of defendant’s section 1170.18
petition to reduce his section 530.5, subdivision (a) convictions.
                                      DISPOSITION
       The order is affirmed.




                                             5.